Citation Nr: 1217269	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-11 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial evaluation for right wrist carpal tunnel syndrome, rated as 10 percent disabling prior to April 22, 2011, and rated as 30 percent disabling thereafter.  

2.  Entitlement to a higher initial evaluation for left wrist carpal tunnel syndrome, rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from December 2001 to December 2007.

This appeal arises from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which, in pertinent part, granted service connection for right wrist carpal tunnel syndrome and left wrist carpal tunnel syndrome and assigned each disability a noncompensable rating effective December 18, 2007.  

In a March 2009 rating decision, the RO increased the respective ratings to 10 percent each, effective December 18, 2007.  In a March 2012 rating decision the RO subsequently increased the disability rating for the right wrist carpal tunnel syndrome to 30 percent, but only effective from April 22, 2011.  As these increases in the evaluations of the Veteran's disabilities do not represent the maximum ratings available, the Veteran's claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  Throughout the entire appeal, median neuropathy affecting both the right and left wrists has been productive of no more than moderate incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  Effective December 18, 2007 the criteria for a 30 percent rating, and no higher, for right wrist carpal tunnel syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes (DCs) 8515, 8615 (2011). 

2.  Effective December 18, 2007 the criteria for a 20 percent rating, and no higher, for left wrist carpal tunnel syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.124a, DCs 8515, 8615 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  The claims for increased ratings for carpal tunnel syndrome of the right and left wrists arises from disagreement with the initial disability ratings that were assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  All relevant facts have been properly developed and all available evidence necessary for equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records have been obtained and he has not identified any relevant, available treatment records that have not been requested or obtained.  The Veteran was also provided with VA examinations with regard to his claims.  The Board finds that most recent examination is adequate to evaluate the Veteran's service-connected disabilities as it includes an interview of the Veteran, a review of the record, and an examination that addresses the relevant rating criteria. 

This case was previously before the Board and was remanded with instructions for additional development, to include providing the Veteran with a VA examination and asking that he identify any medical providers that may have pertinent treatment records.  There has been substantial, if not full, compliance with the remand directives.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 8515 relates to impairments of the median nerve and provides that a 10 percent disability evaluation is assigned for mild, incomplete paralysis of the median nerve of the minor or major hand.  A 20 percent disability evaluation is warranted for moderate, incomplete paralysis of the minor hand, and a 30 percent disability evaluation is contemplated for moderate, incomplete paralysis of the major hand.  A 40 percent disability evaluation is warranted for severe, incomplete paralysis of the minor hand, and a 50 percent disability evaluation is contemplated for severe, incomplete paralysis of the major hand.  A 60 percent disability evaluation is contemplated for complete paralysis of the minor hand, and a 70 percent disability evaluation is contemplated for complete paralysis of the major hand.  38 C.F.R. § 4.124a, DC 8515.

VA evaluates neuritis of the median nerve under DC 8615 and neuralgia of the median nerve under DC 8715.  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  Id.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The Veteran in this case is right-handed.  (See, April 2011 VA Examination Report).  

The Veteran underwent a VA fee-based examination in November 2007.  He reported that he was able to tie his shoelaces, fasten buttons, pick up a piece of paper and tear it without difficulty.  On examination of the skin, no trophic changes were noted.  On evaluation of dexterity, he was able to approximate the proximal transverse crease of his palms on each hand.  Right and left hand strength was reportedly normal.  The diagnosis was Tinel's sign negative bilaterally; Phalen's sign was positive.  

There are no VA or private treatment records subsequent to the November 2007 examination in the claims file or upon review of Virtual VA.  On the Veteran's August 2008 Notice of Disagreement, he reported symptoms of weakness and cramping in his hands with activity.  He also reported that they "fall asleep" while he is typing or not doing anything at all.  These symptoms occur especially when he is doing work that requires his arms to be above his head.  On his April 2009 Substantive Appeal (VA Form 9), he reported having minimal strength in his hand with cramping, numbness, and aching with tasks such as writing, driving, typing, and using hand tools.  He also reported that as an electrician by trade, work tasks such as using a screwdriver and pliers can be quite painful.  He argued that he meets the criteria for a higher evaluation of 30 percent.

The Veteran was afforded another VA examination in April 2011.  He reported that the onset of his bilateral carpal tunnel syndrome symptoms was in 2006 during service.  He reported that his hands would "fall asleep" at night and he would experience numbness and tingling sensations in them upon awakening.  These symptoms had progressed since that time.  He reported that currently his arms (from the shoulders to the fingertips) continue to "fall asleep" at night.  He also has developed cramping in his hands, particular upon performing actions that require a pincer grasp, such as using a screwdriver or fine-type tool.  He also develops numbness and tingling in his thumb, index, and third fingers that interferes with use of the tool.  He reported symptoms of dysesthesia and paresthesias any time he writes for more than a few minutes.  He denied dropping items, but noted that when lifting weights he has difficulty holding onto the dumbbell.  Flare-ups occur with any activity as described, and manifest with pain, weakness, and fatigue.  

On physical examination, no muscle atrophy was noted.  The Veteran was able to fully oppose each finger with his thumb.  He was able to grip; however, the grip strength was weaker on the right.  Sensation was intact.  Phalen's test, which the examiner noted mainly describes pain, was positive bilaterally.  Tinel sign was negative bilaterally.  The examiner further indicated that a diagnostic study revealed mild demyelinating right median neuropathy at the wrist that is compatible with carpal tunnel syndrome.  There was no electrophysical evidence of ulnar neuropathy or cervical radiculopathy.  The clinical impression was median neuropathy of the right upper extremity.  The examiner further noted that the Veteran's symptomatology is most consistent with neuritis of the median nerve, and his symptoms are moderate in nature with objective findings consistent with mild peripheral neuropathy.  There was no evidence of a paralysis of the median nerve as there was no evidence of muscle atrophy.

The service-connected carpal tunnel syndrome, right wrist, is currently rated as 10 percent disabling prior to April 22, 2011 and 30 percent thereafter.  The service-connected carpal tunnel syndrome, left wrist, is currently rated as 10 percent disabling.  As noted, a 30 percent rating is assigned for moderate incomplete paralysis of the median nerve when the dominant extremity is involved; a 20 percent rating is assigned for moderate incomplete paralysis of the median nerve when the non-dominant extremity is involved.  Throughout the entire appeal, the Veteran's subjective complaints have included chronic pain, numbness, tingling and weakness in both of his upper extremities, his hands and fingers in particular.  His complaints are considered credible, competent, and probative of the nature and severity of his condition.  The VA examiner has estimated his symptoms to be moderate in nature and the Board agrees.  The objective findings confirm weak grip strength (the right weaker than the left) and pain in both wrists, but the VA examiner has noted that the overall clinical presentation is indicative of no more than mild neuropathy.  The Board also notes that the objective findings have also been fairly consistent throughout the appeal.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7 (2011).  Accordingly, the Board finds that the severity of the right and left wrist carpal tunnel disabilities more nearly approximated the criteria for moderate impairment throughout the entire appeal.  As the Veteran is right-hand dominant, a 30 percent rating is assigned for the right wrist carpal tunnel syndrome from December 18, 2007.  A 20 percent rating is assigned for the left wrist carpal tunnel syndrome from December 18, 2007.  

Higher ratings are not warranted.  To warrant higher ratings under either DC 8515 or 8615, there would need to be evidence of severe incomplete paralysis or complete paralysis of the median nerve in either wrist.  In this case, the service-connected carpal tunnel syndrome is productive of no more than moderate impairment of the median nerve in either wrist.  There is no clinical indication of a more severe functional loss associated with the Veteran's carpal tunnel syndrome in either upper extremity, such as evidence of trophic changes, muscle atrophy, or severe weakness or numbness.  There also is no electrophysical evidence of ulnar neuropathy or cervical radiculopathy.  Finally, there is no evidence of complete paralysis in either extremity.  Accordingly, the Veteran's assertions that he is entitled to even higher schedular ratings based on his symptoms, although competent, credible and probative, are outweighed by the objective findings.  As such, higher evaluations than the respective 30 and 20 percent ratings are not warranted for the service-connected right and left wrists, for any period of time that is covered by this appeal.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the rating criteria contemplate the Veteran's bilateral carpal tunnel syndrome for the entire appeal.  The carpal tunnel syndrome in both wrists is productive of moderate pain, weakness, numbness, and functional impairment.  These manifestations are contemplated in the rating criteria. The rating criteria are therefore adequate to evaluate the Veteran's carpal tunnel syndrome in both wrists and referral for consideration of extraschedular rating is not warranted. 

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  At his April 2011 VA examination, the Veteran indicated that he was currently employed.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised.  Accordingly, TDIU is not raised by the record. 


ORDER

Effective December 18, 2007, a 30 percent evaluation, and no higher, for right wrist carpal tunnel syndrome is granted.

Effective December 18, 2007, a 20 percent evaluation, and no higher, for left wrist carpal tunnel syndrome is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


